 



Exhibit 10.12
ACCESSION AGREEMENT
Dated as of October 18, 2007
     Reference is hereby made to the INTERCREDITOR AND MASTER COLLECTION ACCOUNT
AGREEMENT, dated as of December 7, 2006 (the “Agreement”) among,
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as the Collateral
Custodian under the Wachovia Warehouse Agreement, the Trust Collateral Agent
under the Existing Securitizations, the Indenture Trustee under the Existing
Indentures and the Master Collection Account Agent under this Agreement (“Wells
Fargo”),
WACHOVIA CAPITAL MARKETS, LLC, in its capacity as the Administrative Agent under
the Wachovia Warehouse Agreement (“Wachovia Warehouse Collateral Agent”),
DRIVE CONSUMER USA INC. (“Drive”),
DRIVE WAREHOUSE LP (“Drive Warehouse”),
DRIVE RECEIVABLES CORP. 6, DRIVE RECEIVABLES CORP. 7, DRIVE RECEIVABLES CORP. 8,
DRIVE RECEIVABLES CORP. 9, DRIVE RECEIVABLES CORP. 10, DRIVE RECEIVABLES CORP.
11 and DRIVE RECEIVABLES CORP. 12 (each a “Seller” and collectively the
“Existing Sellers”),
DRIVE AUTO RECEIVABLES TRUST 2003-2, DRIVE AUTO RECEIVABLES TRUST 2004-1, DRIVE
AUTO RECEIVABLES TRUST 2005-1, DRIVE AUTO RECEIVABLES TRUST 2005-2, DRIVE AUTO
RECEIVABLES TRUST 2005-3, DRIVE AUTO RECEIVABLES TRUST 2006-1 AND DRIVE AUTO
RECEIVABLES TRUST 2006-2, (each a “Trust” or an “Issuer” and collectively the
“Existing Trusts” or the “Existing Issuers”),
MBIA INSURANCE CORPORATION, in its capacity as the Class A Insurer under the
MBIA Securitizations (“MBIA”), and
FINANCIAL SECURITY ASSURANCE INC., in its capacity the Class A Insurer under the
FSA Securitizations (“FSA”).
     Unless otherwise defined herein, or the context otherwise requires,
capitalized terms used in this Accession Agreement have the meanings ascribed
thereto in the Agreement. This is an Accession Agreement and is being entered
into pursuant to the Agreement.

  1.  
Each of the undersigned Other Parties hereby:

 



--------------------------------------------------------------------------------



 



     (a) acknowledges and confirms that it has received a copy of the Agreement
and the exhibits thereto;
     (b) agrees to be bound by the terms and conditions set forth in the
Agreement as if it were an original signatory thereto; and
     (c) advises each of the parties to the Agreement of the following with
respect to the Other Party for purposes of the Agreement:

  2.  
Names and Addresses of Other Parties:
       
Santander Drive Auto Receivables Trust 2007-3
c/o U.S. Bank Trust National Association
300 Delaware Avenue, 9th Floor
Wilmington, Delaware 19801
Telephone No.: (302) 552-3104
Facsimile: (302) 552-3129
       
Santander Drive Auto Receivables LLC
8585 North Stemmons Freeway, Suite 1100-N
Dallas, TX 75247
Attention: Jim Moore
Telephone No.: (214) 237-3530
Facsimile: (214) 237-3570
       
Financial Guaranty Insurance Company
125 Park Avenue
New York, New York 10017
Attention: Structure Finance Surveillance — Santander Drive 2007-3
Facsimile: (212) 312-3220
Confirmation: (800) 352-0001
E-mail: SFsurveillance@fgic.com

  3.  
Description of Securitization or other Transaction:
       
The securitization transaction described in the Sale and Servicing Agreement,
dated as of October 18, 2007, among Santander Drive Auto Receivables Trust
2007-3, as Issuer, Santander Drive Auto Receivables LLC, as Seller, Santander
Consumer USA Inc., as Servicer, and Wells Fargo Bank, National Association, as
Indenture Trustee, as it may from time to time be amended, supplemented or
otherwise modified in accordance with the terms thereof and the other
transaction documents related thereto (the “Santander Drive 2007-3
Securitization”).
       
The Indenture dated as of October 18, 2007 between Santander Drive Auto
Receivables Trust 2007-3, as Issuer, and Wells Fargo Bank, National

2



--------------------------------------------------------------------------------



 



     
Association, as Indenture Trustee (the “Santander Drive 2007-3 Indenture”).

  4.  
Designations under the Agreement:

  (a)  
The Santander Drive 2007-3 Securitization is a Securitization.
    (b)  
The Santander Drive 2007-3 Indenture is an Indenture.
    (c)  
Santander Drive Auto Receivables LLC is a Seller.
    (d)  
Santander Drive Auto Receivables Trust 2007-3 is a Trust.
    (e)  
Financial Guaranty Insurance Company is a Class A Insurer.

[rest of page left intentionally blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Other Parties have executed this Accession
Agreement as of the date first written above.

            SANTANDER DRIVE AUTO
RECEIVABLES LLC
      By:   /s/ Jason Kulas         Name:   Jason Kulas        Title:   Chief
Financial Officer     

            SANTANDER DRIVE AUTO
RECEIVABLES TRUST 2007-3
    By:  U.S. Bank Trust National Association, not
in its individual capacity but solely as Owner
Trustee
          By:   /s/ Annette Morgan         Name:   Annette Morgan       
Title:   Trust Officer     

            FINANCIAL GUARANTY INSURANCE COMPANY
      By:   /s/ Matthew Fanelli         Name:   Matthew Fanelli        Title:  
Director     

Signature Page
Accession Agreement to Intercreditor Agreement

 